UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6507



DENNIS STRAPEC,

                                           Petitioner - Appellant,

          versus


VIRGINIA PAROLE BOARD; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-337)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph William Kaestner, KAESTNER & PITNEY, P.C., Richmond, Virgin-
ia; Edward D. Ross, Jr., Washington, D.C., for Appellant. Linwood
Theodore Wells, Jr., Assistant Attorney General, Richmond, Virgin-
ia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and orders and

find no reversible error. Accordingly, we deny a certificate of
probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Strapec v. Virginia Parole Bd., No. CA-96-337
(E.D. Va. Oct. 22, 1996; Mar. 26, 1997). See Lindh v. Murphy, 521

U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2